Order entered November 28, 1967, unanimously modified, on the law and the facts and in' the exercise of discretion, and the amount awarded plaintiff for her temporary support and maintenance and that of the infant child is reduced to the sum of $400 each week, and the sum awarded for plaintiff's counsel fees is reduced to the sum of $5,000, without prejudice to an application before the trial court for an additional allowance, and otherwise affirmed, without costs or disbursements to either party. The defendant’s cross motion for summary judgment was properly denied. In the circumstances the defense should be subjected to the trial process, at which time the court can also determine the question of plaintiff’s entitlement to the protection of section 236 of the Domestic Relations Law, which is a factual issue bearing upon her good faith. Order entered December 12, 1967, granting plaintiff’s motion to examine defendant before trial with respect to the complete defense in the answer unanimously affirmed, without costs or disbursements to either party as against the other. As indicated in the order plaintiff’s examination of the defendant shall be sharply limited to the matters set forth in paragraph 25 of the answer. Concur — Botein, P. J., Eager, Capozzoli, Tilzer and MeGivern, JJ.